DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/20 was filed on 5/11/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on 5/11/20 are accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wachsman et al (US 2014/0287305) in view of Subbaraman et al (US 2018/0358659).
Regarding claims 1-4, 6-8, and 11-16, Wachsman et al discloses a solid state battery comprising: an anode current collector layer that is a Cu foil that inherently has a porosity of less than 1%; a porous region (porous layer) that is provide on a surface of the anode current collector layer and includes a 3-dimensionally networked SSE scaffold (three-dimensionally interconnected framework) so as to form pores therein; a dense region that is a solid state electrolyte (solid electrolyte layer) provided on the porous region; and a cathode (composite cathode layer) provided on the solid state electrolyte; wherein the anode current collector layer has a thickness of 10 µm; wherein the porous region (porous layer) has a thickness of 20 µm to 200 µm; wherein the porous region has a porosity of 10% to 90%; wherein the porous region comprises a solid state electrolyte material (solid electrolyte); wherein the cathode comprises a porous region (cathode active material layer) provided on the dense region (solid electrolyte layer) and a Al current collector (cathode current collector layer) provided on the porous region.
However, Wachsman et al does not expressly teach a seed material that is provided at an interface between the anode current collector layer and the porous layer and at an interface between the porous layer and the solid electrolyte layer (claim 1); wherein the seed material is selected from the group consisting of lithium, indium, gold, bismuth, zinc, aluminum, iron, tin, titanium and combinations thereof (claim 13); wherein the seed material is provided through deposition or coating on at least one surface of at least one layer of the anode current collector layer and the porous layer (claim 14); wherein the seed material is provided so as not to completely cover the interface (claim 15); wherein the seed material is uniformly distributed at the interface so as to occupy 1% to 50% of an area of the interface (claim 16).
Subbaraman et al teaches the concept of forming a discontinuous seed layer on an anode current collector “110”, wherein the seed layer comprises lithium particles (seed material), wherein the seed layer is provided through a coating on the surface of the anode current collector, wherein the seed layer is discontinuous which does not completely cover the interface ([0013]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wachsman battery to include a seed material that is provided at an interface between the anode current collector layer and the porous region; wherein the seed material is lithium; wherein the seed material is provided through coating on the surface of the anode current collector layer; wherein the seed material is provided so as not to completely cover the interface in order to enhance the lithium deposition in the anode porous region ([0013]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wachsman/Subbaraman battery to include a seed material that is provided at an interface between the porous layer and the solid electrolyte layer because duplication of parts was held to have been obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  The Office takes the position that one of ordinary skill in the art would have recognized that a seed material that is provided at an interface between the porous layer and the solid electrolyte layer would further enhance lithium deposition in the porous region.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wachsman/Subbaraman battery to include seed material that is uniformly distributed at the interface so as to occupy 1% to 50% of an area of the interface because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The area of seed material at the interface is a result effective variable of optimizing the lithium deposition in the anode porous region.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
	
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wachsman et al (US 2014/0287305) in view of Subbaraman et al (US 2018/0358659) as applied to claim 1 above, and further in view of de Souza et al (US 2020/0014059).
However, Wachsman et al as modified by Subbaraman et al does not expressly teach a porous layer that has a multilayer structure (claim 9); wherein the porous layer having the multilayer structure is configured such that a pore size of a layer in contact with the anode current collector layer is greater than a pore size of a layer in contact with the solid electrolyte layer (claim 10); wherein the seed material is provided at an interface between layers of the porous layer (claim 11).
de Souza et al discloses an anode structure “12” comprising a top porous layer  “17” having a first porosity and a bottom porous layer “16” having a second porosity; wherein the second porosity has an pore opening (pore size) of greater than 3 nm and the first porosity has an pore opening of less than 3 nm; wherein the bottom porous layer is in contact with the anode current collector layer “10” & “14” and the top porous layer is in contact with the solid electrolyte layer “18”; wherein a lithium-containing seed layer is deposited on/in the porous region 1 (top porous layer) which is at an interface between the porous region and solid electrolyte layer and between layers of the porous layers ([0036],[0046] and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wachsman/Subbaraman battery to include a porous layer that has a multilayer structure; wherein the porous layer having the multilayer structure is configured such that a pore size of a layer in contact with the anode current collector layer is greater than a pore size of a layer in contact with the solid electrolyte layer; wherein the seed material is provided at an interface between layers of the porous layer in order to provide a stronger anode structure and to provide a battery that exhibit faster charge rate and/or a reduction of volume expansion and/or deformation during charge/discharge cycling ([0029],[0032]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wachsman et al (US 2014/0287305) in view of Subbaraman et al (US 2018/0358659) as applied to claim 1 above, and further in view of Ito et al (US 2019/0131654).
However, Wachsman et al as modified by Subbaraman et al does not expressly teach a 3-electrode cell configured such that the composite cathode layer, the solid electrolyte layer, the porous layer, the anode current collector layer, the porous layer, the solid electrolyte layer and the composite cathode layer are sequentially stacked. (claim 17).
Ito et al discloses an all solid battery comprising:  a positive electrode layer “21” (composite cathode layer), a solid electrolyte layer “30”, a negative electrode layer “41”  (porous layer), an electric collector layer “42”, a negative electrode layer “41” (porous layer), a solid electrolyte layer and a positive electrode layer (composite cathode layer) that are sequentially stacked ([0020],[0021] and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wachsman/Subbaraman battery to include a 3-electrode cell configured such that the composite cathode layer, the solid electrolyte layer, the porous layer, the anode current collector layer, the porous layer, the solid electrolyte layer and the composite cathode layer are sequentially stacked in order to provide a multilayer structure that allows increased battery capacity.

Claims 1, 2, 5-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 2015/0017549) in view of Subbaraman et al (US 2018/0358659).
Regarding claims 1, 2, 5-9, and 11-16, Nishimura et al discloses an all-solid lithium battery comprising: a current collector “67” (anode current collector layer) that is a metal thin film comprising copper; a negative electrode layer “66” (porous layer) that is provide on a surface of the current collector has the same 3-dimensional network metal porous body (three-dimensionally interconnected framework) as the current collector and also comprises copper; a solid electrolyte layer “63” provided on the negative electrode layer; and a positive electrode layer “64” (composite cathode layer) provided on the solid electrolyte layer; wherein the negative electrode layer has a porosity of 95% ([0112]); wherein the negative electrode has a thickness of about 100 to 450 µm which corresponds to a negative electrode layer that is less than 100 µm; wherein the negative electrode layer comprises a solid electrolyte; wherein the positive electrode comprises a positive electrode layer “64” provided on the solid electrolyte layer and a current collector “65” (cathode current collector layer) provided on the positive electrode layer .
However, Nishimura et al does not expressly teach a seed material that is provided at an interface between the anode current collector layer and the porous layer and at an interface between the porous layer and the solid electrolyte layer (claim 1); wherein the porous layer has a multilayer structure (claim 9); wherein the seed material is selected from the group consisting of lithium, indium, gold, bismuth, zinc, aluminum, iron, tin, titanium and combinations thereof (claim 13); wherein the seed material is provided through deposition or coating on at least one surface of at least one layer of the anode current collector layer and the porous layer (claim 14); wherein the seed material is provided so as not to completely cover the interface (claim 15); wherein the seed material is uniformly distributed at the interface so as to occupy 1% to 50% of an area of the interface (claim 16).
Subbaraman et al teaches the concept of forming a discontinuous seed layer on an anode current collector “110”, wherein the seed layer comprises lithium particles (seed material), wherein the seed layer is provided through a coating on the surface of the anode current collector, wherein the seed layer is discontinuous which does not completely cover the interface; wherein the anode comprises a [first ad-layer “120” and a second ad-layer “125”] (multi-layer porous layer structure) ([0013]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nishimura battery to include a seed material that is provided at an interface between the anode current collector layer and the porous region; wherein the seed material is lithium; wherein the seed material is provided through coating on the surface of the anode current collector layer; wherein the seed material is provided so as not to completely cover the interface; wherein the negative electrode layer is a multilayer structure in order to enhance the lithium deposition in the anode porous region ([0013]); and to mitigate lithium dendrite propagation through the battery cell ([0015]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nishimura/Subbaraman battery to include a seed material that is provided at an interface between the porous layer and the solid electrolyte layer because duplication of parts was held to have been obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  The Office takes the position that one of ordinary skill in the art would have recognized that a seed material that is provided at an interface between the porous layer and the solid electrolyte layer would further enhance lithium deposition in the porous region.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nishimura/Subbaraman battery to include seed material that is uniformly distributed at the interface so as to occupy 1% to 50% of an area of the interface because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The area of seed material at the interface is a result effective variable of optimizing the lithium deposition in the anode porous region.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 2015/0017549) in view of Subbaraman et al (US 2018/0358659) as applied to claim 1 above, and further in view of de Souza et al (US 2020/0014059).
However, Nishimura et al as modified by Subbaraman et al does not expressly teach a porous layer that has a multilayer structure (claim 9); wherein the porous layer having the multilayer structure is configured such that a pore size of a layer in contact with the anode current collector layer is greater than a pore size of a layer in contact with the solid electrolyte layer (claim 10); wherein the seed material is provided at an interface between layers of the porous layer (claim 11).
de Souza et al discloses an anode structure “12” comprising a top porous layer  “17” having a first porosity and a bottom porous layer “16” having a second porosity; wherein the second porosity has an pore opening (pore size) of greater than 3 nm and the first porosity has an pore opening of less than 3 nm; wherein the bottom porous layer is in contact with the anode current collector layer “10” & “14” and the top porous layer is in contact with the solid electrolyte layer “18”; wherein a lithium-containing seed layer is deposited on/in the porous region 1 (top porous layer) which is at an interface between the porous region and solid electrolyte layer and between layers of the porous layers ([0036],[0046] and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nishimura/Subbaraman battery to include a porous layer that has a multilayer structure; wherein the porous layer having the multilayer structure is configured such that a pore size of a layer in contact with the anode current collector layer is greater than a pore size of a layer in contact with the solid electrolyte layer; wherein the seed material is provided at an interface between layers of the porous layer in order to provide a stronger anode structure and to provide a battery that exhibit faster charge rate and/or a reduction of volume expansion and/or deformation during charge/discharge cycling ([0029],[0032]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 2015/0017549) in view of Subbaraman et al (US 2018/0358659) as applied to claim 1 above, and further in view of Ito et al (US 2019/0131654).
However, Nishimura et al as modified by Subbaraman et al does not expressly teach a 3-electrode cell configured such that the composite cathode layer, the solid electrolyte layer, the porous layer, the anode current collector layer, the porous layer, the solid electrolyte layer and the composite cathode layer are sequentially stacked. (claim 17).
Ito et al discloses an all solid battery comprising:  a positive electrode layer “21” (composite cathode layer), a solid electrolyte layer “30”, a negative electrode layer “41”  (porous layer), an electric collector layer “42”, a negative electrode layer “41” (porous layer), a solid electrolyte layer and a positive electrode layer (composite cathode layer) that are sequentially stacked ([0020],[0021] and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nishimura/Subbaraman battery to include a 3-electrode cell configured such that the composite cathode layer, the solid electrolyte layer, the porous layer, the anode current collector layer, the porous layer, the solid electrolyte layer and the composite cathode layer are sequentially stacked in order to provide a multilayer structure that allows increased battery capacity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729